Citation Nr: 0403164	
Decision Date: 02/04/04    Archive Date: 02/11/04	

DOCKET NO.  03-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
prostate cancer, status-post radiation therapy.   

2.  Entitlement to an initial compensable evaluation for 
impotence, secondary to prostate cancer, status-post 
radiation therapy.  




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January 1966 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which granted service connection 
for prostate cancer, status-post radiation therapy, and for 
impotence secondary to prostate cancer treatment, and 
assigned noncompensable evaluations.  The veteran disagreed 
with the assigned evaluations.  

Although this rating decision also granted the veteran 
entitlement to a 10 percent evaluation, based upon multiple, 
noncompensable service-connected disabilities in accordance 
with 38 C.F.R. § 3.324 (2003), the RO nonetheless listed this 
as an issue in the January 2003 statement of the case.  
Because the allowance of the 10 percent evaluation under this 
regulation is the maximum authorized, it is considered a 
complete grant of the benefit sought, and does not therefore 
remain as an appellate issue in this case.  The remaining 
issues are ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's prostate cancer was treated with radiation 
therapy and is at present shown to be resolved except for 
findings of frequent bowel movements, but without evidence 
leakage or the necessity of using an appliance or wearing 
absorbent materials.  

3.  Although radiation therapy for treatment of service-
connected prostate cancer resulted in impotence, impotence 
has been compensated by the award of special monthly 
compensation in accordance with the law and regulation 
governing loss of use of a creative organ, and an additional 
compensable evaluation therefor is not warranted by any 
analogous rating, including a rating analogous to penile 
deformity, in the absence of any actual deformity of the 
penis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
prostate cancer, status-post radiation therapy, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 
4.114, Diagnostic Codes 7319, 7332, 7334, 4.115a (2003).  

2.  The criteria for an initial compensable evaluation for 
impotence, secondary to the service-connected disability of 
prostate cancer, status-post radiation therapy, have not been 
met.  38 U.S.C.A. §§ 1114, 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.350, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that the RO notified 
the veteran of the duties to assist and notify contained in 
VCAA and of the evidence necessary to substantiate his claims 
in correspondence posted to him in August 2001 and later in 
April 2002, prior to the issuance of the rating decision 
which he has appealed which was issued in August 2002.  The 
veteran was notified of the laws and regulations applicable 
to and governing the outcome of his claims in the rating 
decision on appeal in August 2002 and the statement of the 
case in January 2003.  The RO assisted the veteran in 
collection of evidence and private medical records were 
collected for review.  The veteran was also provided a VA 
examination specifically for the issues raised in the appeal 
in May 2002, and that examination is adequate for rating 
purposes.  The veteran does not contend and the evidence on 
file does not demonstrate that there remains any additional 
relevant medical or other evidence which has not been 
collected for review.  The Board finds that the veteran has 
been informed of the evidence which he must present and the 
evidence which VA would collect on his behalf, and that the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

Where an award of service connection has been granted, and 
the assignment of an initial evaluation for that disability 
is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged," if supported by the 
competent evidence on file.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

When an unlisted disability is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptoms are closely analogous.  38 C.F.R. 
§ 4.20.  

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
(noncompensable) evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. §  4.31.  

Irritable colon syndrome (spastic or mucous colitis, etc.), 
resulting in mild disturbance of bowel function with 
occasional episodes of abdominal distress warrants a 
noncompensable evaluation.  An irritable colon which 
resulting in moderate symptoms with frequent episodes of 
bowel disturbance with abdominal distress warrants a ten 
percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

Impairment of sphincter control of the rectum-anus which is 
healed or has slight symptoms without leakage warrants a 
noncompensable evaluation.  Impairment of sphincter control 
with constant slight or occasional moderate leakage warrants 
a ten percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7332.  Prolapse of the rectum with constant slight or 
occasional moderate leakage warrants a ten percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7334.  

Diseases of the genitourinary system generally result in 
disabilities related to renal (kidney) or voiding 
dysfunctions, infections, or a combination of these.  
38 C.F.R. § 4.115a.  A voiding dysfunction which requires the 
wearing of absorbent materials which must be changed less 
than two times daily warrants a 20 percent evaluation, which 
must be changed two to four times daily warrants a 40 percent 
evaluation, and such dysfunction requiring the use of an 
appliance or wearing absorbent materials which must be 
changed more than four times per day warrants a 60 percent 
evaluation.  Id.  

Urinary frequency with a daytime voiding interval between two 
and three hours, or awakening to void two times per night 
warrants a 10 percent evaluation, daytime voiding of an 
interval of one to two hours, or awakening to void three to 
four times per night warrants a 20 percent evaluation, and 
daytime voiding of less than one hour or awakening five or 
more times per night warrants a 40 percent evaluation.  Id.  

A deformity of the penis which results in a loss of erectile 
power warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  This evaluation may also entitle an 
individual to a separate award of special monthly 
compensation for loss of use of a creative organ in 
accordance of 38 C.F.R. § 3.350.  

If a veteran, as the result of a service-connected 
disability, has suffered the loss of use of a creative organ 
he shall be awarded a statutory rate of special monthly 
compensation therefor.  38 U.S.C.A. § 1114k; 38 C.F.R. 
§ 3.350a.  

Analysis:  Private medical records from Kaiser Permanente 
show that the veteran was diagnosed as having prostate cancer 
in 1999.  Needle biopsies from the right side and anterior 
region showed no definite evidence of malignancy but biopsies 
of the left side showed a focal involvement by prostate 
adenocarcinoma.  The veteran was then provided radiation 
therapy which continued until March 2000.  Private 
examination in October 2000 noted that the veteran's 
condition was good.  Digital rectal examination revealed the 
prostate to be smooth and flat with mild fibrosis but no 
nodularity.  Prostate specific antigen (PSA) testing in 
May 2000 was 2.44, but in August 2000 was 1.51.  In 
March 2001, PSA testing was 1.09 and in July 2001 was .93, 
considered within normal limits.  

In May 2002, the veteran was provided a VA genitourinary 
examination.  His history of prostate cancer and treatment 
was discussed.  Since the time of radiation therapy, he had 
been taking no medications but had been followed with PSA's 
which he reported had been rising.  He said that six months 
earlier his PSA had been 1.3.  The veteran described the 
effects from radiation therapy to include frequent bowel 
movements; up to four or five per day.  The physician wrote 
that from the veteran's description, it appeared as though he 
was not fully evacuating his bowel so that repeated movements 
were necessary to complete evacuation of the contents.  
Stools were not particularly loose and defecation was no 
longer urgent.  The veteran wore no pads and had no accidents 
or leakage.  The veteran also reported impotence since 
radiation therapy.  Examination showed the veteran to be 
healthy looking and he was in no distress.  Rectal 
examination showed a small hemorrhoid externally with no 
association excoriation or inflammation.  Internally, the 
rectal mucosa was normal on digital rectal examination.  No 
regional lymphadenopathy was observed.  PSA testing was .9 
and considered normal.  The physician noted that no current 
treatment was necessary and that there was no proof of 
recurrence at present although it was by no means known if 
complete cure had been achieved.  

In the rating decision on appeal, the RO granted service 
connection for the residuals of prostate cancer treated by 
radiation therapy, and these residuals were identified as 
frequent bowel movements.  The Board finds that a 
noncompensable evaluation was warranted, at all times during 
the pendency of this appeal (other than impotence, which is 
discussed separately below).  

Under 38 C.F.R. § 4.115a, voiding dysfunction, the veteran is 
not shown to have any urinary voiding dysfunction of any kind 
to warrant a compensable evaluation.  Even rating by analogy, 
however, the veteran is not shown to require the wearing of 
absorbent materials at all, let alone the wearing of such 
materials which must be changed less than two times per day, 
sufficient to warrant the assignment of the lowest 20 percent 
evaluation.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7319, the veteran's 
frequent bowel movements do not approximate moderate symptoms 
of irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress for the next higher 10 
percent evaluation.  The veteran may have more frequent bowel 
movements attributable to radiation therapy, but he does not 
have bowel disturbance or abdominal distress.  

Under 38 C.F.R. § 4.114, Diagnostic Codes 7332 and 7334, the 
veteran's frequent bowel movements do not approximate 
impairment of sphincter control or prolapse of the rectum, 
with constant slight or occasional moderate leakage for the 
next higher 10 percent evaluation.  The veteran does not have 
any bowel leakage, either slight or moderate.   

Analogizing frequency of bowel movements to urinary 
frequency, the veteran is not shown to have bowel movements 
every two or three hours or having to awaken at night for 
bowel movements twice per night sufficient to warrant the 
assignment of the lowest 10 percent evaluation.  Frequency of 
bowel movements is not analogous to other criteria for 
evaluation of the genitourinary system with respect to renal 
dysfunction, obstructive voiding, or urinary tract 
infections.  

Although bowel movements of four to five times per day may be 
a residual of the radiation therapy the veteran underwent for 
prostate cancer, the most recent examination reveals that he 
does not have problems with leakage or extreme urgency and 
that the number of bowel movements is likely the result of a 
failure to completely evacuate on each occasion.  In the 
absence of evidence of the required wearing of absorbent 
materials which must be changed daily or of leakage, a 
compensable evaluation is not warranted under any of the 
rating criteria provided for evaluating this disorder.  

In the August 2002 rating decision on appeal, the RO also 
granted service connection for impotence secondary to 
prostate cancer radiation therapy.  It did so to serve as the 
basis for the award of special monthly compensation for loss 
of use of a creative organ in accordance with 38 U.S.C.A. 
§ 1114(k).  This is the VA compensatory award authorized for 
impotence and this benefit has been accorded to the veteran 
in full.  

The underlying award of service connection for impotence 
secondary to prostate cancer radiation therapy was done by 
analogy to 38 C.F.R. § 4.115b, Diagnostic Code 7522 which 
provides a 20 percent evaluation for a deformity of the penis 
which results in loss of erectile power.  Clearly, however, 
the veteran does not have a deformity of the penis and a 
20 percent evaluation under this diagnostic code is thus not 
warranted.  

In this regard, it is noteworthy that there is not a separate 
diagnostic code under the Schedule assigning the evaluations 
of VA disability compensation for impotence (except as 
impotence may be associated directly to a deformity of the 
penis, as described).  Instead, the award for such impotence 
is intended to be made solely with reference to the statutory 
amount payable for loss of use of a creative organ, and the 
veteran has received that award.  No higher evaluation is 
warranted based upon the application of the facts of this 
case to the controlling laws and regulations governing awards 
of disability compensation.  

The veteran has argued his belief that impotence is worth 
more than the statutory amount assigned of special monthly 
compensation.  The Board is bound to follow the laws and 
regulations provided for evaluation of VA disability 
compensation and his currently assigned award of special 
monthly compensation is all that is authorized.  The veteran 
further argued his belief that prostate cancer will likely 
lead to a shortening of his life.  Although this fact may 
prove true, at present and since the termination of radiation 
therapy in March 2000, it appears that prostate cancer is in 
full remission as confirmed in continuing PSA blood tests.  
Until and unless additional symptoms occur, a higher 
evaluation of VA compensation may not be assigned.  


ORDER

Entitlement to an increased (compensable) evaluation for 
prostate cancer, status-post radiation therapy is denied.  

Entitlement to an increased (compensable) evaluation for 
impotence secondary to prostate cancer radiation therapy is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



